
	
		II
		110th CONGRESS
		2d Session
		S. 2681
		IN THE SENATE OF THE UNITED STATES
		
			February 29, 2008
			Mr. Inhofe (for himself,
			 Mr. Harkin, Mr.
			 Dorgan, Mr. Grassley,
			 Mr. Thune, and Mr. Coburn) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Banking, Housing, and Urban Affairs
		
		A BILL
		To require the issuance of medals to recognize the
		  dedication and valor of Native American code talkers.
	
	
		1.Short titleThis Act may be cited as the
			 Code Talkers Recognition Act of
			 2008.
		2.PurposeThe purpose of this Act is to require the
			 issuance of medals to express the sense of Congress that—
			(1)the service of Native American code talkers
			 to the United States deserves immediate recognition for dedication and valor;
			 and
			(2)honoring Native
			 American code talkers is long overdue.
			3.FindingsCongress finds that—
			(1)when the United
			 States entered World War I, Native Americans were not accorded the status of
			 citizens of the United States;
			(2)without regard to
			 that lack of citizenship, members of Indian tribes and nations enlisted in the
			 Armed Forces to fight on behalf of the United States;
			(3)the first reported
			 use of Native American code talkers was on October 17, 1918;
			(4)(A)during World War I,
			 Choctaw code talkers were the first code talkers who played a role in United
			 States military operations by transmitting vital communications that helped
			 defeat German forces in Europe;
				(B)because the language used by the
			 Choctaw code talkers in the transmission of information was not based on a
			 European language or on a mathematical progression, the Germans were unable to
			 understand any of the transmissions;
				(C)this was the first time in modern
			 warfare that such a transmission of messages in a native language was used for
			 the purpose of confusing an enemy;
				(5)on December 7,
			 1941, Japan attacked Pearl Harbor, Hawaii, and Congress declared war the
			 following day;
			(6)(A)the Federal Government
			 called on the Comanche Nation to support the military effort during World War
			 II by recruiting and enlisting Comanche men to serve in the Army to develop a
			 secret code based on the Comanche language;
				(B)the Army recruited approximately 50
			 Native Americans for special native language communication assignments;
			 and
				(C)the Marines recruited several hundred
			 Navajos for duty in the Pacific region;
				(7)(A)during World War II, the
			 United States employed Native American code talkers who developed secret means
			 of communication based on native languages and were critical to winning the
			 war; and
				(B)to the frustration of the enemies of
			 the United States, the code developed by the Native American code talkers
			 proved to be unbreakable and was used extensively throughout the European
			 theater;
				(8)in
			 2001, Congress and President Bush honored Navajo code talkers with
			 congressional gold medals for the contributions of the code talkers to the
			 United States Armed Forces as radio operators during World War II;
			(9)soldiers from the
			 Assiniboine, Cherokee, Cheyenne, Chippewa/Oneida, Choctaw, Comanche, Cree,
			 Crow, Hopi, Kiowa, Menominee, Meskwaki, Mississauga, Muscogee, Osage, Pawnee,
			 Sac and Fox, Seminole, and Sioux (Lakota and Dakota) Indian tribes and nations
			 also served as code talkers during World War II;
			(10)the heroic and
			 dramatic contributions of Native American code talkers were instrumental in
			 driving back Axis forces across the Pacific during World War II; and
			(11)Congress should
			 provide to all Native American code talkers the recognition the code talkers
			 deserve for the contributions of the code talkers to United States victories in
			 World War I and World War II.
			4.DefinitionsIn this Act:
			(1)Code
			 talkerThe term code talker means a Native American
			 who—
				(A)served in the
			 Armed Forces during a foreign conflict in which the United States was involved;
			 and
				(B)during the term of
			 service of the Native American, participated in communication using a native
			 language.
				(2)Recognized
			 tribeThe term recognized tribe means any of the
			 following Indian tribes (as defined in section 4 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C. 450b)):
				(A)Assiniboine.
				(B)Chippewa and
			 Oneida.
				(C)Choctaw.
				(D)Comanche.
				(E)Cree.
				(F)Crow.
				(G)Hopi.
				(H)Kiowa.
				(I)Menominee.
				(J)Mississauga.
				(K)Muscogee.
				(L)Sac and
			 Fox.
				(M)Sioux.
				(3)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
			5.Congressional
			 gold medals
			(a)Award
			 authorizationThe Speaker of the House of Representatives and the
			 President pro tempore of the Senate shall make appropriate arrangements for the
			 award, on behalf of Congress, of gold medals of appropriate design in
			 recognition of the service of Native American code talkers of each recognized
			 tribe.
			(b)Design and
			 striking
				(1)In
			 generalThe Secretary shall strike the gold medals awarded under
			 subsection (a) with appropriate emblems, devices, and inscriptions, as
			 determined by the Secretary.
				(2)Designs of
			 medals emblematic of tribal affiliation and participationThe
			 design of a gold medal under paragraph (1) shall be emblematic of the
			 participation of the code talkers of each recognized tribe.
				(3)TreatmentEach
			 medal struck pursuant to this subsection shall be considered to be a national
			 medal for purposes of chapter 51 of title 31, United States Code.
				(c)Action by
			 Smithsonian InstitutionThe Smithsonian Institution—
				(1)shall accept and
			 maintain such gold medals, and such silver duplicates of those medals, as
			 recognized tribes elect to send to the Smithsonian Institution;
				(2)shall maintain the
			 list developed under section 6(1) of the names of Native American code talkers
			 of each recognized tribe; and
				(3)is encouraged to
			 create a standing exhibit for Native American code talkers or Native American
			 veterans.
				6.Native American
			 code talkersThe Secretary, in
			 consultation with the Secretary of Defense and the recognized tribes,
			 shall—
			(1)(A)determine the identity,
			 to the maximum extent practicable, of each Native American code talker of each
			 recognized tribe;
				(B)include the name of each Native
			 American code talker identified under subparagraph (A) on a list, to be
			 organized by recognized tribe; and
				(C)provide the list, and any updates to
			 the list, to the Smithsonian Institution for maintenance under section 5(c)(2);
			 and
				(2)determine whether
			 any Indian tribe that is not a recognized tribe should be eligible to receive a
			 gold medal under this Act.
			7.Duplicate
			 medals
			(a)Silver duplicate
			 medals
				(1)In
			 generalThe Secretary shall strike duplicates in silver of the
			 gold medals struck under section 5(b), to be awarded in accordance with
			 paragraph (2).
				(2)Eligibility for
			 award
					(A)In
			 generalA Native American shall be eligible to be awarded a
			 silver duplicate medal struck under paragraph (1) in recognition of the service
			 of Native American code talkers of the recognized tribe of the Native American,
			 if the Native American served in the Armed Forces as a code talker in any
			 foreign conflict in which the United States was involved during the 20th
			 century.
					(B)Death of code
			 talkerIn the event of the death of a Native American code talker
			 who had not been awarded a silver duplicate medal under this subsection, the
			 Secretary may award a silver duplicate medal to the next of kin or other
			 personal representative of the Native American code talker.
					(C)DeterminationEligibility
			 for an award under this subsection shall be determined by the Secretary in
			 accordance with section 6.
					(b)Bronze duplicate
			 medalsThe Secretary may
			 strike and sell duplicates in bronze of the gold medals struck under section
			 5(b), in accordance with such regulations as the Secretary may prescribe, at a
			 price sufficient to cover—
				(1)the costs of striking the bronze
			 duplicates, including labor, materials, dyes, use of machinery, and overhead
			 expenses; and
				(2)the costs of striking the silver duplicate
			 and gold medals under subsection (a) and section 5(b), respectively.
				8.Authority to use
			 fund amounts; proceeds of sale
			(a)Authority To use
			 fund amountsThere are
			 authorized to be charged against the United States Mint Public Enterprise Fund
			 such amounts as are necessary to pay for the cost of the medals struck pursuant
			 to this Act.
			(b)Proceeds of
			 saleAmounts received from
			 the sale of duplicate bronze medals authorized under section 7(b) shall be
			 deposited into the United States Mint Public Enterprise Fund.
			
